Citation Nr: 1023527	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  07-25 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss, and if so, whether service connection is 
warranted.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 
1971.
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the San Diego, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which determined that new and material evidence 
had not been submitted to reopen the claim of service 
connection for bilateral hearing loss.  

In March 2010, the Veteran testified at a Board 
videoconference hearing before the undersigned.  A transcript 
of the hearing is of record.


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied 
in a September 1998 rating decision.  The Veteran was 
notified of this decision and of his appeal rights, but he 
did not appeal.  

2.  Since the September 1998 denial of service connection for 
bilateral hearing loss, the evidence received was not 
previously of record and relates to an unestablished fact 
necessary to substantiate the claim of service connection for 
bilateral hearing loss.  

3.  Competent evidence of bilateral hearing loss in service, 
manifestations of sensorineural hearing loss within one year 
following the Veteran's discharge from service, or of a nexus 
between the post service hearing loss disability and service, 
is not of record.  




CONCLUSIONS OF LAW

1.  The September 1998 rating decision denying entitlement to 
service connection for bilateral hearing loss is final.  38 
U.S.C.A. § 7105(c) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
20.302(b), 20.1103 (2009).  

2.  New and material evidence has been received since the 
September 1998 rating decision and thus, the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.156 (2009).

3.  Bilateral hearing loss was not incurred in service or 
aggravated by service, nor may sensorineural hearing loss be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1154(b), 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the March 2006 letter.  In the March 2006 
letter, VA informed the Veteran that in order to substantiate 
a claim for service connection, the evidence needed to show 
he had a current disability, a disease or injury in service, 
and evidence of a nexus between the post service disability 
and the disease or injury in service, which was usually shown 
by medical records and medical opinions.  See also the April 
2007 VCAA letter.  

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which establishes new requirements 
regarding the VCAA notice and reopening claims.  The Court 
held that the VCAA notice must include the bases for the 
denial in the prior decision and VA must respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  The question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (holding 
evidence is material if it is relevant to and probative of an 
issue that was a specified basis for the last final 
disallowance).  The Veteran has been apprised of the 
information necessary to reopen his claim in the April 2007 
VCAA letter, and his claim was subsequently readjudicated.  
In any event, the claim has been reopened.  There is no 
prejudice to the Veteran in this regard.  

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that the 
VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned 
if service connection was awarded.  In the present appeal, 
the April 2007 VCAA letter to the Veteran included the type 
of evidence necessary to establish a disability rating and 
effective date for the disability on appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).  In connection 
with the current appeal, VA obtained the Veteran's service 
treatment records and VA outpatient treatment records from 
March 2006 to June 2007.  The Veteran was also provided with 
a VA examination in connection with his claim.  The examiner 
reviewed the claims file, the Veteran's subjective history, 
clinical findings of record, and rendered an opinion.  The 
Board finds that the opinion is probative and consistent with 
the evidence of record.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008).  Thus, the Board considers the opinion 
adequate.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  

II.  Decision  
New and Material Evidence

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed and a claim based 
upon the same factual basis may not be considered.  The 
exception to this rule is described under 38 U.S.C.A. § 5108, 
which provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the [Board] shall reopen the claim and review the 
former disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the Veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.  

At the time of the September 1998 rating decision, the 
evidence of record consisted of the Veteran's formal 
application for compensation benefits, the Veteran's DD Form 
214, and results from an August 1998 VA examination.  
Specifically, the RO determined that while the August 1998 VA 
examination report reflects bilateral hearing loss at the 
3000 Hertz level, there is no evidence of record showing 
bilateral hearing loss in service because the Veteran's 
service treatment records are unavailable for review.  The RO 
concluded that without objective evidence showing that the 
Veteran's bilateral loss was attributable to an injury or 
event in service, service connection for bilateral hearing 
loss must be denied.  The Veteran was notified of the denial 
in a September 1998 letter, including his appeal rights, and 
he did not appeal the decision.  Thus, it is final.  See 38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The Board has reviewed the evidence of record and finds that 
the Veteran has submitted new and material evidence to reopen 
the claim of service connection for bilateral hearing loss.  
The Veteran has submitted additional statements and provided 
hearing testimony with regards to his bilateral hearing loss, 
as well as additional clinical evaluations that reflect his 
current symptomatology of his bilateral hearing loss.  More 
importantly of record are the Veteran's complete service 
treatment records and results from a March 2006 VA 
examination, which discusses whether the Veteran's current 
bilateral hearing loss is attributable to his active military 
service.  The evidence is new and material, as it relates to 
an unestablished fact necessary to substantiate the claim for 
service connection for bilateral hearing loss.  Thus, the 
claim is reopened and will be considered on the merits as 
discussed below.  

Service Connection  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection for sensorineural 
hearing loss (an organic disease of the nervous system) may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or 
in, certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provide:  

For the purpose of applying the laws administered 
by VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 
percent.  

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss).

In any case where a Veteran was engaged in combat with the 
enemy during a period of war, VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by said service such 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
Veteran.  Service connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b).  

Section 1154(b), however, can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996).  Section 1154(b) does not establish 
service connection for a combat Veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  A Veteran must still 
establish his claim by competent medical evidence tending to 
show a current disability and a nexus between that disability 
and those service events.  See Gregory v. Brown, 8 Vet. App. 
563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-
19 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the clam or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

During the March 2010 Board hearing, the Veteran testified 
that during his military service, he worked in close 
proximity to F-4 phantom jets on a flight line.  He explained 
that while he wore sound suppressors, "Mickey Mouse ears," 
and ear plugs, he consistently worked in an environment of 
140 decibels to ensure the safety and proper function of the 
aircrafts.  He further added that while in service, he was 
told that anything above 90 decibels could cause damage to 
his hearing if exposed to it.  The Veteran asserts that his 
bilateral hearing loss is attributable to his active military 
duties while working on the flight line.  

The Board finds that it is clear from the evidence of record 
that the Veteran has a competent medical diagnosis of severe 
high-frequency sensorineural hearing loss in the right ear 
and moderate to severe sensorineural hearing loss in the left 
ear.  See the March 2006 VA examination report.  

The question of whether the Veteran's bilateral hearing loss 
had its onset in service or whether it is otherwise related 
to active service must involve competent medical evidence as 
to medical causation.  Although there is no evidence of in-
service hearing problems, as clinical evaluation of the ears 
was normal and the Veteran's hearing was 15/15 in both ears 
for whispered voice, the Board finds that the Veteran was 
exposed to acoustic trauma in service as claimed, given his 
military occupational specialty an aircraft radar attack 
systems technician.  He also received a marksman badge for 
firing M-14 assault rifles and training for aviation fire 
control and airborne missile control systems.

Approximately 34 years after discharge from service, post 
service treatment records reflect complaints and treatment 
for bilateral hearing loss.  Specifically, a May 2007 VA 
audiology consult note states that the Veteran's history is 
positive for noise exposure due to explosions and artillery 
in Vietnam during his military service.  It was also noted 
that the Veteran worked as a manager for a landscape company, 
but reported not being around equipment noises since he was 
in a management position for the company.  Audiological 
testing revealed moderate to severe sensorineual hearing loss 
in both ears.  

Based upon the evidence in the claims file, the first time 
the Veteran's bilateral hearing loss is shown is in the March 
2006 VA examination report, which occurred many years 
following discharge from service.  The Board acknowledges 
that the Veteran was exposed to acoustic trauma while working 
on the flight line, and that he has contended, in essence, 
that his bilateral hearing loss has existed since his 
military service.  Additionally, the Board is of course aware 
of the provisions of 38 C.F.R. § 3.303(b), relating to 
chronicity and continuity of symptomatology, and that the 
absence of medical documentation alone cannot refute 
continuity of symptomatology.  However, the objective 
evidence of record weighs against the Veteran's assertions, 
which attribute his bilateral hearing loss to service.  In 
fact, there is no objective medical evidence of record of 
bilateral hearing loss being caused by in-service noise 
exposure during service or immediately thereafter.  In this 
regard the Board notes that Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) held that "evidence of a prolonged period 
without medical complaint can be considered, along with other 
factors concerning the Veteran's health and medical treatment 
during and after military service."  Id. at 1333.  

Given the negative service treatment records, the absence of 
complaint or treatment until many years after service, and 
the absence of any medical evidence showing continuity of 
symptomatology, the Board finds that the evidence weighs 
against the Veteran's claim.  See Voerth v. West, 13 Vet. 
App. 117, 120- 21 (1999) (there must be medical evidence on 
file demonstrating a relationship between the Veteran's 
current disability and the claimed continuous symptomatology, 
unless such a relationship is one as to which a lay person's 
observations is competent).  The Board finds that hearing 
loss, particularly as it is defined through specific 
measurable decibel thresholds, is not the type of disorder 
subject to lay opinion as to either diagnosis or etiology.

In March 2006, the Veteran was afforded a VA examination for 
his bilateral hearing loss.  After a review of the claims 
file and diagnostic and clinical testing, the VA examiner 
diagnosed the Veteran with bilateral high-frequency 
sensorineural hearing loss, severe for the right ear and 
moderate to severe for the left ear in a noise-notch 
configuration.  The VA examiner noted that upon discharge 
from service, the Veteran's hearing was normal and as such, 
he opined that the Veteran's "present hearing loss is not 
related to his military service."  He explained that the 
Veteran has worked in landscape construction for many years, 
and while he admitted to wearing hearing protective devices, 
it would appear that the noise-induced hearing loss may be 
related to his work since there was no hearing loss present 
at the time of discharge from active service.  

With regard to the examiner's opinion, the Board initially 
notes that it weighs against the Veteran's claim.  When read 
in context, the examiner clearly finds that the Veteran's 
bilateral hearing loss was not caused by his military noise 
exposure.  This finding is also consistent with the other 
evidence of record.  As previously stated, the service 
treatment records show no diagnosis of bilateral hearing 
loss, and it was not until many years after service that the 
Veteran's bilateral hearing loss was initially diagnosed.  As 
such, the Board finds that the VA examiner's March 2006 
medical opinion is definitive and of great probative value.  
The Veteran's bilateral hearing loss is not related to his 
military service, and there is no competent medical evidence 
to balance the March 2006 VA medical opinion.  

The Board finds that the Veteran's claim for service 
connection for bilateral hearing loss cannot be granted 
because there is no competent or credible evidence of hearing 
loss at the time he separated from service, no competent or 
credible evidence of manifestations of sensorineural hearing 
loss to a compensable degree within one year following his 
discharge from service, no credible evidence of continuity of 
symptomatology of hearing loss from the time he separated 
from service until the first objective showing of hearing 
loss and no competent evidence of a nexus between bilateral 
hearing loss to his active military service.  

The Board is aware of the Veteran's contentions that his 
bilateral hearing loss is somehow etiologically related to 
service; however, as the record does not reflect that the 
Veteran possesses a recognized degree of medical knowledge, 
his assertions as to the existence, nature and etiology of 
the current diagnosis are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  It is true that the 
Veteran's lay statements may be competent to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, as already mentioned, bilateral 
hearing loss requires specialized training for a 
determination as to diagnosis and causation, and is therefore 
not susceptible of lay opinions on etiology.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for bilateral hearing loss, and there 
is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The Board lastly notes that the Veteran has not been 
prejudiced by the Board's disposition of the claim on the 
merits.  The record reflects that the RO, in the September 
2008 supplemental statement of the case, considered the claim 
to have been reopened "de facto." 


(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence having been submitted, the claim 
for service connection for bilateral hearing loss is 
reopened.  

Entitlement to service connection for bilateral hearing loss 
is denied.  





____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


